State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   518742
________________________________

In the Matter of NICOLE RADUNS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., McCarthy, Rose, Lynch and Devine, JJ.

                             __________


     Nicole Raduns, Albion, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination. The Attorney
General has advised this Court that the determination at issue
has been reversed, all references thereto have been expunged from
petitioner's institutional record and the $5 mandatory surcharge
has been refunded to petitioner's inmate account. Petitioner is
not entitled to be restored to the status she enjoyed prior to
the disciplinary determination (see Matter of Herring v Prack,
                              -2-                  518742

118 AD3d 1200, 1200 [2014]; Matter of Burt v Connolly, 116 AD3d
1283, 1283 [2014]). In view of this and given that petitioner
has received all of the relief to which she is entitled, the
matter is dismissed as moot (see Matter of Scott v Fischer, 119
AD3d 1307, 1307 [2014]; Matter of Hughes v Venettozzi, 117 AD3d
1248, 1248-1249 [2014]).

      Peters, P.J., McCarthy, Rose, Lynch and Devine, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court